UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 LINDA COLTER,

             Plaintiff,
        v.                                          Civil Action No. 20-0632 (CKK)
 KILOLO KIJAKAZI,
 Acting Commissioner of Social Security,
             Defendant.


                                 MEMORANDUM OPINION
                                    (March 10, 2022)

       Pending before this Court are Plaintiff’s [14] Motion for Judgment of Reversal (“Pl.’s

Mot.”) and Defendant’s [17] Motion for Judgment of Affirmance and Opposition to Plaintiff’s

Motion for Judgment of Reversal (“Def.’s Mot.”). Plaintiff Linda Colter (“Plaintiff” or “Ms.

Colter”) requests reversal of the Acting Commissioner of the Social Security Administration’s

(“SSA”) decision to deny Plaintiff’s application for Title XVI supplemental security income

benefits (“Decision”). Plaintiff alleges that the Administrative Law Judge (“ALJ”) who issued the

Decision erred insofar as he improperly assessed the Plaintiff’s Residual Functional Capacity

(“RFC”) by (1) failing to perform a function-by-function assessment of Plaintiff’s work-related

abilities; (2) misevaluating pertinent evidence; and (3) failing to give controlling weight to the

opinion of Plaintiff’s treating physician. Additionally, Plaintiff argues that the ALJ failed to

properly evaluate the Plaintiff’s subjective complaints as to. See Pl.’s Mot., ECF No. 14-1, at 3–

14.




                                                1
       Upon consideration of the pleadings, 1 the relevant legal authority, and the entire record,

and for the reasons set forth herein, the Court finds that none of Plaintiff’s arguments warrant

remand of Defendant’s decision. Accordingly, the Court shall DENY Plaintiff’s [14] Motion for

Judgment of Reversal and GRANT Defendant’s [17] Motion for Judgment of Affirmance.

                                       I. BACKGROUND

       Plaintiff Linda Colter, who resides in Washington, D.C., was 56 years old when she became

disabled on April 1, 2015. (AR 63). She has a high school diploma, an associate’s degree in

accounting, and her professional history includes working: (1) for the District of Columbia Child

Support Enforcement Division, interviewing customers for child support eligibility; (2) as a cashier

at Macy’s; (3) as an office associate at Telesec Corestaff; (4) part-time as a telephone interviewer

for National Research, LLC; and (5) part-time at H&R Block as a customer service professional.

(AR 35–37, 324).

       On December 14, 2015, Plaintiff filed an application for supplemental security income

under Title XVI of the Social Security Act (the “Act”), 42 U.S.C. §§ 401–434, alleging disability

beginning on April 1, 2015 due to degenerative disc disease, degenerative joint disease,

hypertension, radiculopathy, gout, and heel spurs. (AR 63, 101). The SSA denied Plaintiff’s

application initially and upon reconsideration. (AR 101, 116). On December 11, 2018, Plaintiff—




1
  The Court’s consideration has focused on the following documents:
        • Plaintiff’s Motion for Judgment of Reversal (“Pl.’s Mot.”), ECF No. 14;
        • Defendant’s Motion for Judgment of Affirmance and Opposition to Plaintiff’s Motion
        for Judgment of Reversal (“Def.’s Mot.”), ECF No. 17;
        • Plaintiff’s Opposition to Defendant’s Motion for Judgment of Affirmance and Reply to
        Defendant’s Opposition to Plaintiff’s Motion for Judgment of Reversal (“Pl.’s Reply”),
        ECF No. 20; and
        • the Administrative Record (“AR”), ECF No. 10.
In an exercise of its discretion, the Court concludes that oral argument would not assist the Court
in the resolution of this case.
                                                 2
who was represented by counsel—appeared for an administrative hearing and testified before an

ALJ. (AR 30). ALJ Richard Furcolo issued his Decision on February 6, 2019, whereby he denied

Plaintiff’s application and found that Ms. Colter was not sufficiently disabled to qualify for

benefits. (AR 23). After the Appeals Council denied Plaintiff’s request for review on January 10,

2020, the ALJ’s Decision became the final agency decision. Plaintiff requests judicial review in

this Court pursuant to 42 U.S.C. § 405(g).

                                        A. Evidence Before the ALJ

         The evidence before the ALJ consisted primarily of: (1) medical records spanning from

2012 through 2018, including medical records from doctors who treated Plaintiff and reports from

state agency physicians; and (2) testimony by Plaintiff and by Heather Mueller, an impartial

vocational expert, during the hearing held by the ALJ.

                                       1. Plaintiff’s Medical Records

         The ALJ found as follows. During the relevant period, Plaintiff received primary care

treatment at Providence Hospital where her primary care physician was Dr. Shadi Soufi, M.D.,

(“Dr. Soufi”). 2 The plaintiff has a history of degenerative disc disease and degenerative joint

disease complicated by peripheral neuropathy. (AR 17). Additionally, the plaintiff suffers from

gout. (AR 17). An EMG study of the right upper extremity in September 2012, prior to the alleged

disability onset date, revealed evidence of chronic carpal tunnel syndrome and chronic ulnar

neuropathy. (AR 566). However, the nerve conduction study of plaintiff’s right lower extremity

was within normal limits. (AR 566). Lumbar imaging on March 29, 2013 showed moderate

protrusions and enlargement in parts of her spine, but otherwise no evidence of serious issues. (AR

573).


2
 Throughout his decision, the ALJ incorrectly refers to Dr. Soufi as “Dr. Sunh.” The Court will disregard this
mistake.

                                                         3
       On January 21, 2015, Plaintiff visited her primary care physician, Dr. Soufi, complaining

of back pain and spasms and requesting an MRI. (AR 421). At that time, Plaintiff indicated that

she had not had any recent gout attacks. (AR 421). Dr. Soufi’s examination of Plaintiff found that

she had full range of motion in her back as well as “no tenderness, swelling, or redness of joints.”

(AR 421).

       Several months later on April 15, 2015, during a follow-up examination with Dr. Soufi,

Plaintiff again complained of pain in her lower extremities in addition to numbness, tingling, and

spasms. (AR 544). Dr. Soufi noted that Plaintiff had been referred to a neurology specialist and

had started taking pain medication and undergoing physical therapy. (AR 544). During the

examination, Dr. Soufi again noted that Plaintiff displayed full range of motion in her back and

presented “no tenderness, swelling or redness of joints.” (AR 545). Dr. Soufi again referred

Plaintiff to a neurologist for a second opinion, to physical therapy, and prescribed pain medication

as needed. (AR 545).

       On April 30, 2015, Plaintiff began physical therapy for lower extremity weakness. (AR

451.) Upon physical examination, she presented decreased range of motion and reduced strength

in her hips, bilaterally. (AR 453). Her rehab potential was rated as “Good.” (AR 452.) On July

16, 2015, Plaintiff reported to Dr. Soufi that physical therapy had been helpful in decreasing pain

and muscle stress in her lower back. (AR 541).          Although she complained of worsening

neuropathic pain in her upper and lower extremities, she admitted that she had not been taking her

neuropathic medication regularly. (AR 541).

       Plaintiff was admitted to the Emergency Department of Providence Hospital on September

4, 2015 with complaints of a rash on her lower legs. (AR 510). Upon examination, she displayed




                                                 4
normal range of motion, did not feel pain when touched, and had no gross motor weakness or

sensory deficits. (AR 511).

        On October 30, 2015, Plaintiff returned to the Emergency Department of Providence

Hospital, complaining of sharp, intermittent left foot pain and swelling. (AR 480). Although she

displayed tenderness in her left heel and minimal swelling, she otherwise exhibited full range of

motion and normal strength of the bilateral ankles and toes, and normal, steady gait. (AR 481).

An x-ray examination of Plaintiff’s left foot revealed minimal heel spur but no obvious acute

abnormality. (AR 481).

        Plaintiff underwent a consultative examination on October 20, 2016 with Dr. Elizabeth

Nolte, M.D. (“Dr. Nolte”). (AR 548).         Upon evaluation, Plaintiff endorsed a history of

degenerative disc disease and degenerative joint disease characterized by pain and spasms in her

extremities. (AR 548). Plaintiff reported that she while could cook and clean in moderation, she

had difficulty opening bottles and chopping food. (AR 548). She endorsed that she could lift five

pounds, sit for thirty minutes, stand for fifteen minutes, and walk one block. (AR 548). She further

indicated to Dr. Nolte that she has difficulty walking down stairs, but does not use a cane. (AR

548).

        Her musculoskeletal examination revealed full range of motion throughout the spine and

upper and lower extremities. (AR 550). The examiner found that Plaintiff had full range of motion

in her shoulders, elbows, forearms, wrists, hips, knees, and ankles, bilaterally. Although she

exhibited hard nodules of the DIP joints of her hands, her joints otherwise appeared nontender and

stable. (AR 550). The examiner found no evident concerns such as redness, heat, swelling, or

effusion. (AR 550). Plaintiff demonstrated physiologic and equal deep tendon reflexes, no sensory

deficit, and 5/5 muscle strength in her upper and lower extremities. (AR 551). Although Dr. Nolte



                                                 5
found that Plaintiff had 3/5 grip strength bilaterally, she otherwise exhibited intact hand and finger

dexterity and was able to zip, button, and tie. (AR 551).

        Although Plaintiff was unable to walk on her heels, she was able to walk on her toes. (AR

549). She demonstrated otherwise normal physiological gait and stance without the use of an

assistive device and could perform two-thirds of a full squat. (AR 549–50). Dr. Nolte observed

that she required no assistance changing for the exam or getting on and off the examination table

and was also able to rise from her chair independently. (AR 550). Based on the examination, Dr.

Nolte found that Plaintiff had a mild limitation in walking, squatting, and grasping. (AR 551). She

further recommended that Plaintiff should avoid heavy lifting and carrying due to carpal tunnel.

(AR 551).

       In October 2018, Plaintiff underwent repeat imaging of the lumbar spine which failed to

reveal any significant changes from previous studies. (AR 605–06).

       As for the opinion evidence, Plaintiff’s treating physician, Dr. Soufi, prepared multiple

medical source statements regarding the Plaintiff’s residual functional capacity. (AR 507–08, 556–

57, 589–96, 599–602). On March 28, 2016, Dr. Soufi found moderate restrictions of activities of

daily living, moderate difficulties in maintaining social functioning, moderate difficulties in

maintaining concentration, persistence, and pace, and moderate repeated episodes of

decompensation. (AR 508). Dr. Soufi further found that Plaintiff could sit for at least two hours

and stand and walk for less than two hours. (AR 508). Dr. Soufi also indicated that Plaintiff could

lift up to ten pounds frequently. (AR 508).

       On January 26, 2017, Dr. Soufi again examined Plaintiff for a Medical Examination

Report, finding that Plaintiff displayed moderate restrictions of activities of daily living and

moderate difficulties in maintaining social functioning. (AR 557). Dr. Soufi further indicated that



                                                  6
Plaintiff exhibited extreme limitations in maintaining concentration, persistence, or pace and

extreme limitations in repeated episodes of decompensation of extended duration in a work setting.

(AR 557). He also found that Plaintiff could sit, stand, and/or walk for less than two hours and

could frequently lift up to ten pounds. (AR 557).

       Further, on May 29, 2017, Dr. Soufi completed a Residual Functional Capacity

Questionnaire regarding Plaintiff’s physical health. (AR 589–96). In that report, Dr. Soufi limited

the claimant to a less than sedentary profile, finding that she could never stand and/or walk in an

eight-hour workday, even with normal breaks. (AR 591). He indicated that she could sit for thirty

minutes and stand and/or walk for ten minutes before needing to alternate positions. (AR 591). He

noted that she could lift only up to ten pounds and could never carry any weight. (AR 592). He

found that Plaintiff had bilateral limitations in simple grasping, pushing and pulling, and fine

manipulation. (AR 593). Dr. Soufi indicated that she could occasionally bend, climb stairs, reach

above, stoop, crouch, and kneel, but could never squat, crawl, or climb ladders. (AR 593–94). He

further noted that she could not tolerate any exposure to unprotected heights and moving

machinery, and could not drive automotive equipment. (AR 594). He found that she could

frequently tolerate exposure to dust, fumes, gases, and noise and occasionally tolerate extreme

cold and heat, wetness, and humidity. (AR 594).

       Additionally, Dr. Soufi adopted similar findings on a medical assessment performed on

October 10, 2017. (AR 601–02).         However, Dr. Soufi found only moderate restrictions in

Plaintiff’s activities of daily life. (AR 602). Moreover, Dr. Soufi examined Plaintiff again on

August 8, 2018 and limited her to a less than sedentary profile, this time finding extreme

restrictions in activities of daily living, but moderate restrictions in every other domain. (AR 600).




                                                  7
       Plaintiff’s functional capacity was also evaluated by two non-examining state agency

experts. At the initial level, Dr. Walter Y. K. Goo (“Dr. Goo”) evaluated the relevant medical

evidence and limited Plaintiff to light work, finding that Plaintiff could occasionally stoop, kneel,

crouch, crawl, and climb ladders, ropes, or scaffolds. (AR 69–70). Dr. Goo noted that she could

stand, sit, and/or walk for six hours in an eight-hour workday and she could frequently lift and

carry ten pounds. (AR 69). He further explained that she could frequently handle and finger with

her right hand. (AR 70).       At the reconsideration level, Dr. Esther Pinder (“Dr. Pinder”)

independently evaluated the record evidence and adopted the same findings assessed by Dr. Goo

at the initial level. (AR 79–82, 92–95).

                          2. Testimony at the Administrative Hearing

       At the administrative hearing, Plaintiff testified that she applied for disability benefits after

being diagnosed with degenerative disc disease, degenerative joint disease, carpal tunnel

syndrome, and neuropathy. (AR 40). Plaintiff reported that she started experiencing health

problems in 2012 while attending school but waited until 2015 to apply for disability benefits

because she “wanted to graduate and go back to work.” (AR 49–50). She testified that she has

constant and consistent pain every day. (AR 43). She explained that she suffers from muscle

spasms in her legs, back pain due to bulging discs, and arthritis in her hands. (AR 43). She testified

that several weeks prior to the hearing her arthritis made her unable to move her right hand. (AR

43). Plaintiff frequently takes pain medications which cause her to go to sleep. (AR 43). She

explained that her medication would cause her to have frequent absences from work. (AR 45).

After she takes Flexeril and Tramadol at night, she is unable to get up the next day. (AR 45). She

testified that she has difficulty concentrating because of her medication. (AR 46).




                                                  8
       She testified that she is unable to put on her shoes sometimes. (AR 44). Plaintiff explained

that she could not sit for more than an hour or two before she has to change positions because she

begins to have muscle aches. (AR 44, 48). Plaintiff testified that she would have to stop and rest

after walking about one or two blocks. (AR 44). She testified that she could pick up a five-pound

bag of potatoes or a gallon of milk and that she could stand for about an hour. (AR 55). She

testified that she has to lie down after activities such as cooking meals or baking and that her feet

swell with prolonged standing and walking. (AR 44). She further testified that she underwent both

occupational and physical therapy twice, with little to no improvement. (AR 47). Plaintiff testified

that she lives with her older brother, but that she does not currently provide care for him. (AR 51–

52). She testified that she is able to perform light household chores such as cooking, baking,

dusting, sweeping, laundry duties, vacuuming, and personal grocery shopping. (AR 55–56).

                                      B. The ALJ’s Decision

       On February 9, 2019, the ALJ issued a decision finding that Plaintiff was not entitled to

disability benefits as she was not sufficiently disabled. (AR 23). An individual must have a

“disability” to qualify for disability benefits under the Social Security Act (the “Act”). See 42

U.S.C. § 423(a). To do so, the ALJ relied upon the following principles of law. Under the Act, a

“disability” is defined as a condition that renders the applicant unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment . . . for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The impairment must be

“of such severity that [the applicant] is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). A claimant must




                                                  9
support her claim of impairment with “[o]bjective medical evidence” that is “established by

medically acceptable clinical or laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(5)(A).

        The SSA has established a five-step sequential analysis for determining whether a claimant

is disabled and entitled to disability benefits. See 20 C.F.R. § 404.1520. At step one, the claimant

must show that she is not presently engaged in substantial gainful employment. Id.

§ 416.920(a)(4). If the answer is yes, the ALJ will find that the claimant is not disabled. Id.

§ 416.920(a)(4)(i). If the answer is no, the ALJ moves to step two, where the claimant must show

that she has a “severe medically determinable physical or mental impairment” or a combination of

severe impairments that meets certain duration requirements under the regulations. Id.

§ 416.920(a)(4)(ii). If the claimant has such impairment or impairments, the analysis will move to

step three, where the claimant must show that her impairment meets or equals an impairment listed

in the Listing of Impairments, Id. § 404, Subpart P, Appendix 1 (“Listing of Impairments”). Id. §

416.920(a)(4)(iii). If her impairment is listed, then she is conclusively presumed disabled and the

inquiry ends here. Id. § 416.920(d).

       If the impairment is not listed, the ALJ continues to step four to assess the claimant’s

residual functional capacity (“RFC”) and “past relevant work.” Id. § 416.920(a)(4)(iv). In

determining a claimant’s RFC, the ALJ must consider the tasks that can be performed by a claimant

despite any physical or mental limitations, and the ALJ will evaluate medical, physical and mental

factors; the claimant’s descriptions of impairments and limitations; relevant medical evidence; and

other relevant evidence. Id. § 404.1545. The claimant must show that her impairment prevents her

from performing her “past relevant work.” Id. § 416.920(a)(4)(iv). If the claimant remains capable

of doing past relevant work, the ALJ will find the claimant is not disabled. Id. If the ALJ

determines that the claimant is not capable of doing her past relevant work, the ALJ’s analysis



                                                10
moves to step five, the final step, to assess whether there is other work that the claimant could do,

considering the claimant’s “residual functional capacity . . . age, education, and work experience.”

Id. § 416.920(a)(4)(v). If the ALJ determines that the claimant is not capable of adjusting to other

work, the ALJ will find that the claimant is disabled. Id.

       The claimant bears the burden of proving the first four steps, and then the burden shifts to

the Commissioner at step five to produce evidence of jobs that the claimant can perform. See Butler

v. Barnhart, 353 F.3d 992, 997 (D.C. Cir. 2004); see also Smith v. Astrue, 935 F. Supp. 2d 153,

158 (D.D.C. 2013) (CKK). The Commissioner typically offers this evidence through the testimony

of a vocational expert responding to a hypothetical that incorporates the claimant’s vocational

factors and RFC. If the claim survives these five steps, then the claimant is deemed disabled and

qualifies for disability benefits. See 20 C.F.R. § 404.1520(a)(4).

       In the instant case, the ALJ determined at step one that Plaintiff had not engaged in

substantial gainful activity since December 14, 2015, the application date. (AR 17). At step two,

the ALJ found that Plaintiff had the following severe impairments: “degenerative disc disease,

peripheral neuropathy, and major joint dysfunction.” (AR 17).

       At step three, the ALJ evaluated the Plaintiff’s physical impairments and determined that

Plaintiff does not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(AR 17–18). Regarding Plaintiff’s back condition, the ALJ noted that nothing in the record

demonstrated “compromise of a nerve root or the spinal cord with evidence of nerve root

compression, limitation of motion of the spine, motor loss . . . accompanied by sensory or reflex

loss . . . spinal arachnoiditis, or lumbar spinal stenosis resulting in inability to ambulate

effectively.” (AR 17–18).



                                                 11
       With regard to Plaintiff’s major joint dysfunction, the ALJ noted that Plaintiff’s medical

records “do not indicate that she suffers from an inability to use the bilateral upper extremities to

perform gross and fine manipulation,” nor do they indicate that “she suffer[s] from an inability to

ambulate effectively as [sic] result of joint dysfunction.” (AR 18).

       Finally, regarding Plaintiff’s peripheral neuropathy, the ALJ found that while Plaintiff

exhibited “some manifestations of neuropathic symptoms,” her symptoms do not cause a

“‘marked’ limitation in physical functioning,” as “she does not exhibit disorganization of the motor

functions in two extremities,” causing her to experience extreme limitations in her ability to either

stand up, balance, or use her upper extremities. (AR 18).

       Accordingly, the ALJ moved to step four, where he found that Plaintiff had the “residual

functional capacity to perform light work as defined in 20 CFR 416.967(b) except she can operate

a right hand control on a frequent basis.” (AR 18). The ALJ also found that Plaintiff “can handle

or finger with the right hand on a frequent basis,” and “can occasionally climb ladders, stoop,

kneel, crouch, or crawl.” (AR 18).

       At this step, the ALJ indicated that he considered Plaintiff’s symptoms, the “extent to

which these symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence,” and opinion evidence, as required pursuant to the SSA regulations.

(AR 18). In his analysis, the ALJ determined that while “the claimant’s medically determinable

impairments could reasonably be expected to cause the alleged symptoms[,]” her “statements

concerning the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record for the reasons explained in

[his] decision.” (AR 19).




                                                 12
       The ALJ considered and weighed the following information: (1) the Plaintiff’s treatment

history; (2) the objective clinical findings; (3) Plaintiff’s subjective complaints during her

testimony at the administrative hearing; and (4) all of the medical opinions and record evidence.

(AR 22). The ALJ found that Plaintiff had the residual functional capacity to perform light work

with certain limitations. (AR 22).

       Furthermore, the ALJ assigned the following weights to medical provider opinion

evidence: (1) limited persuasive weight to the opinions of Plaintiff’s treating physician, Dr. Soufi;

(2) great persuasive weight to the assessment of consultative examiner, Dr. Nolte; (3) great

persuasive weight to the assessment of state agency non-examining expert Dr. Goo; and (4) great

persuasive weight to the reconsideration assessment of state agency non-examining expert Dr.

Pinder. (AR 21–22).

       At step five, the ALJ found that Plaintiff was capable of performing her past relevant work

as a child support officer. (AR 23). The ALJ accepted the testimony of the vocational expert,

Heather Mueller, who found that Plaintiff was able to perform her past relevant work as a child

support officer, both as actually and generally performed. (AR 23). The ALJ concluded that

Plaintiff was not under a disability, as defined in the Social Security Act, since December 14, 2015,

the date Plaintiff filed her application for benefits. (AR 23).

                                  II. STANDARD OF REVIEW

       The Social Security Act, 42 U.S.C. § 405(g), permits a plaintiff to seek judicial review, in

a federal district court, of “any final decision of the Commissioner of Social Security made after a

hearing to which he was a party.” 42 U.S.C. § 405(g); see also Contreras v. Comm’r of Social

Security, 239 F. Supp. 3d 203, 206 (D.D.C. 2017). This Court must uphold the Commissioner’s

determination “if it is supported by substantial evidence and is not tainted by an error of law.”



                                                  13
Smith v. Bowen, 826 F.2d 1120, 1121 (D.C. Cir. 1987); see also 42 U.S.C. § 405(g). Substantial

evidence is defined as “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation omitted). The

substantial evidence test requires “more than a scintilla, but . . . something less than a

preponderance of the evidence.” Fla. Mun. Power Agency v. FERC, 315 F.3d 362, 365–66 (D.C.

Cir. 2003). “[T]he threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019). A court may not re-weigh the evidence or supplant the SSA’s judgment

of the weight of the evidence with its own. Cunningham v. Colvin, 46 F. Supp. 3d 26, 32 (D.D.C.

2014) (quotation omitted).

       Instead, a court must scrutinize the entire record and give “considerable deference to the

decision rendered by the ALJ and the Appeals Council.” Crawford v. Barnhart, 556 F. Supp. 2d

49, 52 (D.D.C. 2008). Notwithstanding the deferential nature of the standard, courts must give the

record “careful scrutiny” to “determine whether the Secretary, acting through the ALJ, has

analyzed all evidence and has sufficiently explained the weight he has given to obviously probative

exhibits.” Simms v. Sullivan, 877 F.2d 1047, 1050 (D.C. Cir. 1989) (citations and internal quotation

marks omitted). An ALJ may not “merely disregard evidence which does not support his

conclusion.” Martin v. Apfel, 118 F. Supp. 2d 9, 13 (D.D.C. 2000) (citation omitted). “A reviewing

court should not be left guessing as to how the ALJ evaluated probative evidence.” Id. (citations

omitted). Moreover, it is “reversible error for an ALJ to fail in his written decision to explain

sufficiently the weight he has given to certain probative items of evidence.” Id. (citations omitted);

accord Simms, 877 F.2d at 1050.




                                                 14
                                        III. DISCUSSION

        Plaintiff contends that the ALJ erroneously assessed her Residual Functional Capacity by:

(1) failing to properly perform a function-by-function assessment of Plaintiff’s work-related

abilities; (2) failing to properly evaluate pertinent evidence; and (3) failing to give controlling

weight to the opinion of Plaintiff’s treating physician. Additionally, Plaintiff argues that (4) the

ALJ failed to properly evaluate the Plaintiff’s subjective complaints. See generally Pl.’s Mot. at

3–11. Each of these arguments will be addressed in turn.

              A. The ALJ Properly Performed a Function-By-Function Analysis

        Plaintiff first argues that the ALJ erred at step four during the Residual Functional Capacity

analysis by failing to perform a function-by-function analysis of Plaintiff’s abilities “to perform

the physical and mental demands of work.” Id. at 5. Specifically, Plaintiff argues that the ALJ

failed to follow or cite to the procedures found in Social Security Ruling 96-8p governing an RFC

assessment. Id. at 7; SSR 96-8p, 1996 WL 374184 (July 2, 1996). SSR 96-8p provides, in part,

that “[t]he RFC assessment must first identify the individual’s functional limitations or restrictions

and assess his or her work-related abilities on a function-by-function basis . . . [before the] RFC

[may] be expressed in terms of the exertional levels of work, sedentary, light, medium, heavy, and

very heavy.” Id. at *1. Plaintiff asserts that the ALJ improperly concluded that she was capable

of performing light work without assessing her functional abilities “to sit, stand, or walk.” Pl.’s

Mot. at 7. Plaintiff is incorrect.

        Plaintiff relies heavily on a recent Fourth Circuit case, Dowling v. Commissioner of Social

Security Administration, to support her argument that the ALJ erred in his RFC analysis. Id. at 5–

7 (quoting Dowling v. Comm’r of Soc. Sec. Admin., 986 F.3d 377, 387–88 (2021). Such opinion




                                                 15
is not binding upon this Court and so shall be considered persuasive to the extent that the analysis

contained therein warrants this Court’s approval and does not conflict with the law of this Circuit.

       Plaintiff, citing Dowling, argues that it was error for the ALJ to fail to cite to either

20 C.F.R. § 416.945 or SSR 96-8p. See Pl.’s Mot. at 7. The Court need not now determine if such

a failure to cite to the framework governing the RFC analysis be error as the ALJ in the instant

case did cite to both provisions. See AR 16 (“In making this finding, the undersigned must consider

all of the claimant’s impairment’s, including impairments that are not severe (20 CFR 416.920(e)

and 416.945; SSR 96-8p)) (emphasis added).

       Next, Plaintiff cites to Dowling in support of her argument that the ALJ failed to perform

a function-by-function analysis. Pl.’s Mot. at 5–7. Insofar as Plaintiff, or Dowling, suggests that

an ALJ is required to address, in writing, every work-related function listed in either 20 C.F.R.

§ 416.945 or SSR 96-8p, that position has consistently been rejected in this Circuit so long as the

ALJ provides a thorough narrative discussion explaining how the record evidence supports his

conclusions. See, e.g., Kim M. v. Kijakazi, No. 20-CV-2072, 2021 WL 4033060, at *7 (D.D.C.

Sept. 3, 2021) (collecting cases). “Although the language of SSR 96–8p requires that the ALJ’s

RFC assessment ‘must address . . . the remaining exertional . . . capacities of the individual,’ this

does not require written articulation of all seven strength demands. This is especially true where,

as here, the ALJ provided a thorough narrative discussion of [Plaintiff’s] limitations.” Banks v.

Astrue, 537 F. Supp. 2d 75, 85 (D.D.C. 2008). 3



3
 Accord Nsiah v. Saul, No. 19-cv-00042, 2021 WL 372784, at *14 (D.D.C. Feb. 3, 2021) (“[A]
narrative discussion ‘is sufficient for the ALJ to fulfill [his] obligation to complete a function-by-
function analysis that allows the [court] to conduct meaningful review.’”) (quoting Davis v.
Berryhill, 272 F. Supp. 3d 154, 172 (D.D.C. 2017)); Contreras, 239 F. Supp. 3d at 207 (D.D.C.
2017) (“This court has found that when ‘the ALJ provided a thorough narrative discussion of
[Plaintiff’s] limitations,’ and has built a ‘logical bridge’ from the evidence to his conclusion, the
RFC analysis does not require ‘written articulation of all seven strength demands.’”) (quoting
                                                  16
        The ALJ provided a sufficiently thorough narrative discussion here that addressed the

relevant pieces of evidence and explained how the evidence supported his conclusions regarding

Plaintiff’s limitations. For example, the ALJ explained that his determination as to Plaintiff’s

functional capacity to walk was based on the clinical findings of Dr. Nolte and evidence from

Plaintiff’s treatment records. (AR 20, 22). Moreover, throughout the Decision, the ALJ discusses,

to varying degrees, Plaintiff’s abilities to walk, sit, stand, squat, grasp, lift, carry, climb ladders,

stoop, kneel, crouch, and crawl. (AR 20–21). Thus, the Court finds the ALJ committed no error

here.

        Furthermore, Plaintiff is incorrect in arguing that the ALJ “simply concluded that the

Plaintiff was capable of performing ‘light work’” without analysis. See Pl.’s Mot. at 5. Unlike in

Dowling where the ALJ “barely mentioned” and “never specifically discussed” the extent to which

the claimant’s alleged sitting problems impacted her functional restrictions, here the ALJ

substantially explained the evidence in the record as well as how his conclusions followed from

that evidence. The ALJ specifically discussed the main medical problems faced by Plaintiff and

their effect on her functional capacity. (AR 20) (“Despite having some degeneration of the spine

and joints, [Plaintiff] retains full strength, intact sensation, and normal physiological gait without

the use of an assistive device. . . . While [Plaintiff] has a history of right ulnar neuropathy, treatment

records generally indicate that she did not exhibit any motor weakness or gait/coordination

disturbance.”). The ALJ did not, as Plaintiff suggests, merely conclude that she was capable of

performing “light work” without proper analysis. As discussed earlier, the ALJ included a lengthy




Banks, 537 F. Supp. 2d at 85). But see Lane-Rauth v. Barnhart, 437 F. Supp. 2d 63, 68 (D.D.C.
2006) (finding error in ALJ’s failure to explicitly discuss all seven strength factors).
                                                   17
narrative discussion describing Plaintiff’s medical records, opinion evidence, and testimony at the

hearing and explaining how he reached his conclusions from that evidence. (AR 20–21).

       In his Decision, the ALJ limited the Plaintiff to “light exertional work” only after

thoroughly explaining his basis for doing so. 4 The ALJ noted that “the full longitudinal record

fails to support the presence of greater physical limitations than those found” by consultative

examiner, Dr. Elizabeth Nolte, for several reasons, including evidence suggesting full hand and

finger dexterity, no “motor weakness or gait/coordination disturbance,” a mild grasping limitation,

daily “activities that are not as limited as one would expect given [Plaintiff’s] allegations,” and

evidence that Plaintiff responded well to conservative treatment. (AR 20–21). The ALJ’s thorough

and detailed analysis of Plaintiff’s alleged limitations and symptoms are more than sufficient to

allow for meaningful judicial review and to satisfy the requirements of substantial evidence.

B.     The ALJ Did Not Fail to Evaluate Pertinent Evidence

       Plaintiff next argues that the ALJ’s RFC analysis was flawed because the ALJ failed to

properly evaluate pertinent evidence regarding Plaintiff’s bilateral upper extremity limitations. See

Pl.’s Mot. at 7. In his RFC assessment, the ALJ found that Plaintiff had the capacity to handle or

finger with her right hand on a frequent basis and to “operate a right hand control on a frequent

basis.” (AR 20). Plaintiff points to three different pieces of evidence that she claims the ALJ

either ignored or failed to evaluate properly: a 2012 EMG evaluation of Plaintiff’s right upper

extremity; a 2016 report from consultative examiner Dr. Elizabeth Nolte finding Plaintiff had 3/5

grip strength, bilaterally; and a 2019 EMG evaluation diagnosing Plaintiff with bilateral cervical



4
  That the ALJ expressed Plaintiff’s RFC at the beginning in his point heading regarding step
four of his analysis does not indicate that the ALJ started with a particular conclusion in mind
and worked backward to provide justification for said conclusion. If that were the case, every
legal opinion that contains a substantive point heading would be deemed suspect. The Court
disagrees with such a conclusion and finds no error in this regard with the ALJ’s opinion.
                                                 18
polyradiculopathy, bilateral lumbosacral polyradiculopathy, bilateral carpal tunnel syndrome, and

peripheral polyneuropathy. Pl.’s Mot. at 7. Looking at the record as a whole and upon the ALJ’s

opinion and reasoning, the Court finds that the ALJ did not err and had substantial evidence for

his RFC findings regarding Plaintiff’s upper extremity limitations.

         Contrary to Plaintiff’s assertion, the ALJ did in fact cite to and discuss both the 2012 EMG

findings and Dr. Nolte’s findings regarding Plaintiff’s bilateral 3/5 grip strength. (AR 19) (“[A]n

EMG study of the right upper extremity from September 2017 5 that revealed evidence of chronic

carpal tunnel syndrome and chronic ulnar neuropathy.”); (AR 20) (“Although [Plaintiff]

demonstrated 3/5 grip strength bilaterally . . . .”). The ALJ also cited to and relied upon Dr. Nolte’s

findings that Plaintiff had 5/5 strength in both her upper and lower extremities. (AR 20, 22).

Plaintiff, it appears, confuses the distinction between Dr. Nolte’s findings regarding upper

extremity strength and grip strength. Further, as noted by the ALJ, Dr. Nolte found that Plaintiff

exhibited intact hand and finger dexterity and was “[a]ble to zip, button, and tie.” (AR 20).

Moreover, the ALJ did not merely cite to Dr. Nolte’s findings, but explained those findings and

how they factored into his ultimate analysis and conclusions. (AR 20).

         Next, the ALJ discussed in some detail the findings from Plaintiff’s 2012 EMG evaluation

that indicated evidence of chronic carpal tunnel syndrome and chronic ulnar neuropathy. (AR 19–

20). That the ALJ did not make the conclusions from this evidence that Plaintiff argues he should

have is not itself a showing of error, particularly where the ALJ explained the basis for the weight

he gave to those findings. See Smith v. Astrue, 534 F. Supp. 2d 121, 132 (D.D.C. 2008) (“Where

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the


5
  Although the ALJ mistakenly described the EMG as having been conducted in 2017 rather than in 2012, he cited to
the correct results in the administrative record from 2012. (AR 19). Moreover, the ALJ described these EMG
findings as having taken place “[p]rior to the alleged onset date,” indicating that he was aware of the correct date.
(AR 19). Thus, the mistake appears to have been inadvertent and did not affect the ALJ’s findings in any way.

                                                         19
responsibility for that decision falls on the [Commissioner] or the [Commissioner’s] designate, the

ALJ.” (quoting Walker v. Bowen, 834 F.2d 635, 640 (7th Cir. 1987))). The ALJ explained that

“[w]hile [Plaintiff] has a history of right ulnar neuropathy, treatment records generally indicate

that she did not exhibit any motor weakness or gait/coordination problems.” (AR 20). Because the

ALJ considered the full record evidence and provided reasons as to his consideration of the

evidence, the Court finds no error here.

       Regarding Plaintiff’s 2019 EMG evaluation, the Court finds no error in the ALJ’s lack of

discussion of those results. To hold otherwise would be to require the impossible from the ALJ—

the EMG results were not submitted until after the ALJ had issued his decision. (AR 390) (noting

that examination was performed on March 20, 2019). Plaintiff provides no argument as to how

the ALJ could have considered evidence that was not before him as it did not yet exist. As the

Commissioner, but not the Plaintiff, points out, this Court may remand a case back to the

Commissioner “upon a showing that there is new evidence which is material” and a finding “that

there is good cause for the failure to incorporate such evidence into the record in a prior

proceeding.” See Def.’s Mot. at 19; see also 42 U.S.C. § 405(g).

       The Court finds no cause to remand this case. The ALJ already considered evidence

regarding Plaintiff’s bilateral upper extremity limitations and took it into account in his analysis.

(AR 20). Plaintiff provides no rationale as to why further diagnostic evidence regarding the

existence of bilateral limitations would have “changed the outcome of the prior proceeding.”

Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991) (explaining the requirements that new evidence

must be “material” to warrant a remand). “After all, ‘the outcome of the case depends on the

demonstration of the functional limitations of the disease or impairment rather than the mere

diagnosis of the disease or name of the impairment.’” Davis v. Berryhill, 272 F. Supp. 3d 154, 177



                                                 20
(D.D.C. 2017) (quoting McKean v. Colvin, 150 F. Supp. 3d 406, 417 (M.D. Pa. 2015)). Thus, the

Court finds no error in the ALJ’s lack of citation to the 2019 EMG results nor cause to remand the

case.

C.    The Weight Given to the Opinion of Plaintiff’s Treating Physician is Sufficiently
Explained

        Plaintiff argues that the ALJ improperly gave limited weight to the medical opinions of her

treating physician, Dr. Soufi. Pl.’s Mot. at 7–11. Pursuant to the “treating physician rule,” which

applies to Social Security disability benefits cases, “when a claimant’s treating physician[] ha[s]

great familiarity with [her] condition, [his] reports must be accorded substantial weight, [and] such

an opinion by a treating physician is binding on the factfinder unless contradicted by substantial

evidence.” Holland v. Berryhill, 273 F. Supp. 3d 55, 63 (D.D.C. 2017) (citing Butler, 353 F.3d at

1003) (quotation and internal quotation marks omitted)). A treating physician’s medical opinion

is entitled to “controlling weight” if it is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and not inconsistent with other substantial evidence. 20 C.F.R.

§§ 404.1527(c)(2); 416.927(c)(2); see also Butler, 353 F.3d at 1003 (“A treating physician’s

[opinion] is binding on the fact-finder unless contradicted by substantial evidence.”). Generally,

the ALJ will also give more weight to a physician if the physician has had a longer treatment

relationship with the plaintiff, a higher frequency of examination of the plaintiff, or a specialty in

a relevant medical area. See 20 C.F.R. § 404.1527(c).

        The ALJ “need not treat [treating physicians’ opinions] as controlling if they are

contradicted by substantial evidence and the ALJ explains why she is not following them.”

Callaway v. Berryhill, 292 F. Supp. 3d 289, 294-295 (D.D.C. 2018) (holding that the ALJ had

substantial evidence to support a decision to afford the treating physicians’ opinion some weight,

but not controlling, because the physicians’ testimonies were divergent as to the stress levels of

                                                 21
the claimant and their findings conflicted with other medical evidence); see also SSR 96–2p, 1996

WL 374188, at *2 (July 2, 1996) (“It is an error to give an opinion controlling weight simply

because it is the opinion of a treating source if it is not well-supported by medically acceptable

clinical and laboratory diagnostic techniques or if it is inconsistent with the other substantial

evidence in the case record.”).

       Thus, where an ALJ does not afford a treating physician’s testimony controlling weight,

the ALJ must “apply a series of factors to determine what weight should be granted to those

opinions.” Porter v. Colvin, 951 F. Supp. 2d 125, 132 (D.D.C. 2013). These factors are “(1)

examination relationship; (2) treatment relationship; (3) length and nature of treatment; (4)

supportability of treating physician’s opinion by medical sources; (5) consistency of the opinion

with the record as a whole; (6) whether the opinion was rendered by a specialist; and (7) other

evidence brought to the attention of the ALJ.” Id. The ALJ need not reference each of these six

factors; instead, the ALJ only needs to provide “good reasons” for according less than substantial

weight to the treating physician’s findings. Turner v. Astrue, 710 F. Supp. 2d 95, 106 (D.D.C.

2010) (quoting 20 C.F.R. §§ 404.1527(d)(2), 416.927 (d)(2)).

       If an ALJ “rejects the opinion of a treating physician, [he shall] explain his reasons for

doing so.” Butler, 353 F.3d at 1003 (citation omitted). The ALJ’s reasons must be “sufficiently

specific to make clear to [the court]” why the ALJ assigned a particular weight to an opinion. SSR

96-2, 1996 WL 374188 at *5; see also, e.g., Butler, 353 F.3d at 1003 (emphasizing that the ALJ

must explain the weight attached to the treating physician’s conclusions and his reasons for doing

so); Perkins v. Berryhill, 379 F. Supp. 3d 1, 5–6 (D.D.C. 2019) (discussing the ALJ’s failure to

explain sufficiently his reasoning for declining to accord the treating physician’s opinion

controlling weight).



                                               22
       While the ALJ need not encompass the entirety of his analysis in any particular paragraph

of his decision, he must provide a sufficient basis for this Court to understand his reasoning when

viewing the decision as a whole. See Callaway, 292 F. Supp. 3d at 296 (where “sufficient

information [was] provided for the Court to understand [the ALJ’s] reasoning”). To sufficiently

demonstrate to the reviewing court the basis for the ALJ’s decision to discount a treating

physician’s opinion, the ALJ needs to “buil[d] a logical bridge from the evidence to [his]

conclusion by thoroughly evaluating the evidence, explaining which evidence was persuasive and

supported by the record, and comparing the objective medical evidence to Plaintiff’s subjective

testimony.” Cunningham, 46 F. Supp. 3d at 36 (internal quotation marks and quotation omitted).

       In the instant case, the ALJ assigned “limited persuasive weight” to the opinion evidence

of Plaintiff’s treating physician, Dr. Soufi. (AR 21). Plaintiff raises several arguments as to why

such an assignment of “limited persuasive weight” impermissibly discounts the medical opinions

of her treating physician. See Pl.’s Mot. at 7–10.

       At the outset, Plaintiff argues that the ALJ failed to properly explain what the ALJ meant

by the term “limited persuasive weight.” Id. at 9. The Court disagrees. The plain meaning of

“limited persuasive weight” implies that the ALJ gave some—but not full—weight to the opinions

of Dr. Soufi. That is exactly what the ALJ did here. The ALJ adopted the opinions of Dr. Soufi

as to Plaintiff’s capacity to occasionally stoop, kneel, and crouch while diverging with Dr. Soufi’s

opinions regarding Plaintiff’s other capabilities. (AR 20–21). Given the plain and ordinary

meaning of the language as well as the surrounding context and application, it is clear what the

ALJ meant.

       Plaintiff’s remaining arguments all concern whether the ALJ properly considered the

relevant evidence and sufficiently explained his reasoning for assigning limited weight to Dr.



                                                 23
Soufi’s opinions. First, Plaintiff takes issue with the ALJ’s discounting of Dr. Soufi’s opinions

for being “not fully consistent with the lack of psychiatric symptoms and treatment throughout the

record.” See Pl.’s Mot. at 9; (AR 21). Plaintiff argues that “there is no indication that Dr. Soufi’s

opinions were based upon psychiatric symptoms,” and, thus, the ALJ was incorrect to discount the

opinions for being inconsistent with the record. Pl.’s Mot. at 9. Relatedly, Plaintiff argues that the

ALJ “failed to adequately address the Plaintiff’s limitations in concentration, persistence, or pace.”

Id. at 10. Plaintiff is incorrect.

         Contrary to Plaintiff’s argument, some of Dr. Soufi’s opinions were indeed psychiatric in

nature, including the opinions regarding her limitations in “concentration, persistence, or pace,”

that Plaintiff argues the ALJ failed to address. Id. On several occasions, Dr. Soufi opined on the

Plaintiff’s “[d]ifficulties in maintaining [c]oncentration, [p]ersistence, and/or [p]ace,” as well as

Plaintiff’s “[r]epeated episodes of decompensation in work or work like setting, each of an

extended duration.” E.g., (AR 557). As the Commissioner points out, both of these opinions reflect

the criteria for the evaluation of a mental disability, not of a physical disability. See Def.’s Mot. at

22 (citing 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00(C) (pre-January 17, 2017); Revised Medical

Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138-01 (effective January 17, 2017)). 6

         The ALJ, examining the entire record including Plaintiff’s medical records, found no other

evidence of such psychiatric symptoms or of any treatment for such symptoms. Indeed, the

Plaintiff never once complained of a mental disability nor did she seek out a determination of

mental disability status. (AR 63, 75, 87, 210). Thus, the ALJ had good reason for discounting this

portion of Dr. Soufi’s opinions as the opinions were neither substantiated by record evidence nor



6
 Defendant’s argument on this point is further evidenced by the lack of any reference either to “difficulties in
maintaining concentration, persistence, or pace” or to “episodes of decompensation” in the Residual Functional
Capacity Questionnaire for physical disabilities completed by Dr. Soufi. (AR 589–96).

                                                         24
relevant to the ALJ’s determination of Plaintiff’s alleged physical disability. Moreover, the ALJ

sufficiently explained his reasoning by providing a logical bridge from the record evidence to his

conclusion.

        Plaintiff next argues that the ALJ’s assignment of limited weight to Dr. Soufi’s opinions

on account of their being inconsistent with the medical evidence was in error because the ALJ

“failed to noted [sic] the multiple MRI examinations and EMG examinations which supported the

Plaintiff’s complaints, as well as the State Agency physicians’ determination that the Plaintiff’s

statements about the intensity, persistence, and functionally limiting effects of her symptoms were

substantiated by objective medical evidence alone.” Pl.’s Mot. at 9–10. As discussed above, the

ALJ, contrary to Plaintiff’s allegation, did discuss both the MRI and EMG examinations in his

opinion. (AR 19–20). Indeed, the ALJ explained that his limitation analysis was in part based on

Plaintiff’s 2018 lumbar spine MRI results “fail[ing] to reveal any significant changes from

previous studies.” (AR 20). Substantial evidence exists to support the ALJ’s conclusions.

        Regarding the ALJ’s alleged failure to take note of the opinions of the State Agency

physicians, the Court finds no basis for Plaintiff’s claims. The ALJ gave “great persuasive weight”

to the opinions of Dr. Goo, the state physician at the initial level, and Dr. Pinder, the state physician

at the reconsideration level, finding them to be consistent with the record evidence. (AR 22).

Moreover, it is unclear to the Court how the opinions of Dr. Goo and Dr. Pinder actually support

Dr. Soufi’s opinions. Indeed, Dr. Goo and Dr. Pinder both found that Plaintiff was capable of

performing light work and was only moderately limited in her functional capacities. (AR 67–72,

93–97). While Plaintiff is correct that Dr. Goo and Dr. Pinder did find that the objective medical

evidence supports Plaintiff’s claims regarding the limiting effects of her symptoms, their ultimate

conclusion was that Plaintiff was not disabled and could perform her past relevant work. (AR 68,



                                                   25
72, 93, 96). The ALJ’s reliance on Dr. Goo and Dr. Pinder, therefore, is not at odds with his

discounting of Dr. Soufi’s opinions, given the sharp contrast between the respective doctors’

opinions. The Court finds that the ALJ adequately explained his reliance on the opinion evidence

of the non-examining experts and did not err.

       Plaintiff further argues that the ALJ “failed to identify either the substantial evidence in the

record which contradicts Dr. Soufi’s opinions, or the opinions of Dr. Soufi [sic] opinions which

are actually contradicted by the evidence.” Pl.’s Mot. at 10. Although an ALJ is not required to

afford controlling weight to a treating physician’s opinions, if the ALJ does not treat them as

controlling, the ALJ must explain how the treating physician’s opinions are contradicted by

substantial evidence and why they are not following them. Butler, 353 F.3d at 1003. That is exactly

what the ALJ did here.

       The ALJ provided several reasons as to why he chose not to give controlling weight to Dr.

Soufi’s opinions. First, as discussed above, the ALJ found that Dr. Soufi’s opinions regarding

Plaintiff’s psychiatric symptoms were not supported by record evidence. (AR 21). Second, the

ALJ explained that the evidence regarding Plaintiff’s daily activities was inconsistent with Dr.

Soufi’s opinions. (AR 21). Third, the ALJ found that the limitations expressed in Dr. Soufi’s

opinions were inconsistent with the record evidence suggesting that Plaintiff responded “relatively

well to conservative treatment,” and retained “full strength, intact sensation, and normal

physiological gait without the use of an assistive device.” (AR 21).

       Finally, the ALJ explained that Dr. Soufi failed to support his opinions regarding Plaintiff’s

alleged upper extremity limitations with “objective clinical findings” and failed to “clearly explain

the degree of limitation alleged.” (AR 21). For example, regarding whether Plaintiff experienced

limitations with repetitive hand movements such as grasping, pulling, pushing, and fine



                                                 26
manipulation, Dr. Soufi answered only “Yes” with no further evidence or explanation. (AR 593).

As the ALJ pointed out, other evidence in the record, including the opinions of Dr. Nolte and Dr.

Goo, either contradict or fail to support Dr. Soufi’s opinions. (AR 21). The ALJ did not err in

finding that Dr. Soufi’s opinion in this regard did not accord with the other record evidence

regarding Plaintiff’s upper extremity limitations.

       Accordingly, because the ALJ provided “a logical bridge” from the record evidence to the

limited weight he gave to the opinions of Plaintiff’s treating physician, the Court finds that the

ALJ did not err in discounting the opinions of Plaintiff’s treating physician.

D.    The ALJ’s Assessment of Plaintiff’s Testimony was Supported by Substantial
Evidence

       Plaintiff alleges that the ALJ’s finding that “[Plaintiff’s] reports of debilitating symptoms

and limitations” were undermined by “the fact that the [Plaintiff] described activities that are not

as limited as one would expect given her allegations,” was not supported by substantial evidence.

Pl.’s Mot. at 11–14. Defendant asserts that “[t]he weighing of Plaintiff’s testimony is solely the

province of the ALJ, and is due great deference on review.” Def.’s Mot. at 26; see also Grant v.

Astrue, 857 F. Supp. 2d 146, 156–57 (D.D.C. 2012) (noting that the ALJ’s assessment of

credibility is entitled to “great weight and deference, since he had the opportunity to observe the

witness’s demeanor”).

       There is a two-step process to determine “whether a claimant’s symptoms affect her ability

to perform basic work activities.” Callaway, 292 F. Supp. 3d at 297 (citing 20 C.F.R. § 404.1529).

The first step requires that the ALJ determine whether the claimant’s medically determinable

impairments could reasonably be expected to produce the alleged subjective symptoms. Id.; 20

C.F.R. § 404.1529(a)–(b). The second step requires that the ALJ evaluate the intensity and

persistence of the symptoms and determine the extent to which the symptoms limit the claimant's

                                                 27
capacity to work. Callaway, 292 F. Supp. 3d at 297; 20 C.F.R. § 404.1529(c)(1). A claimant’s

allegations alone do not establish disability. See 20 C.F.R. § 404.1529. While an ALJ may not

reject a claimant’s statements about pain “solely because they are not substantiated by objective

medical evidence,” the ALJ may consider “whether there are any inconsistencies in the evidence

and the extent to which there are any conflicts between [the claimant’s] statements and the rest of

the evidence.” Butler, 353 F.3d at 1004–1005.

       When evaluating Plaintiff’s subjective claims regarding her symptoms, the ALJ’s decision

“must contain specific reasons for the finding on credibility, supported by the evidence in the case

record, and must be sufficiently specific to make clear to the individual and to any subsequent

reviewers the weight the adjudicator gave to the individual’s statements and reasons for that

weight.” Butler, 353 F.3d at 1005 (quoting SSR 96-7p, 1996 WL 374186, at *2 (superseded by

SSR 16-3p, 2017 WL 5180304)); Petty v. Colvin, 204 F. Supp. 3d 196, 209 (D.D.C. 2016). When

evaluating credibility determinations, a “reviewing court will only intercede where an ALJ fails to

articulate a rational explanation for his or her finding.” Grant, 857 F. Supp. 2d at 156; accord

Simila v. Astrue, 573 F.3d 503, 517 (7th Cir. 2009) (explaining that an ALJ’s credibility

determination should not be reversed unless it is “patently wrong”). If the ALJ’s credibility

determination and analysis “had a rational basis supported by the ALJ’s consideration of the record

evidence, and the evidence the ALJ cited in support of [his] credibility determination is appropriate

and consistent with the medical opinions of record,” the ALJ’s determination stands. Davis, 272

F. Supp. 3d at 173.

       As with most of her briefing, Plaintiff quotes extensively from other cases in this Circuit

without providing the Court with much substance to address or guidance as to the ALJ’s alleged

errors. See, e.g., Nsiah v. Saul, No. 1:19-CV-00042, 2021 WL 372784 (D.D.C. Feb. 3, 2021)



                                                 28
(referring to such a style of argument as “unhelpful”). Nevertheless, the Court, upon review of the

entire record, will examine whether the ALJ’s consideration of Plaintiff’s subjective complaints

was supported by substantial evidence.

       The main thrust of Plaintiff’s argument seems to be that the ALJ improperly failed to

reckon with the limited nature of Plaintiff’s ability to perform her daily activities. See Pl.’s Mot.

at 11–14; see also 20 C.F.R. § 416.929(c)(3)(i) (ALJ will consider daily activities in the assessing

subjective complaints). In his opinion, the ALJ recognized that “[a]t the hearing, [Plaintiff]

testified that she could perform light household chores including preparing meals, dusting, laundry

duties, vacuuming, and personal grocery shopping.” (AR 20). Further, the ALJ noted that “[o]n

consultative examination, [Plaintiff] reported that she showers and dresses independently, watches

television, listens to the radio, reads, socializes with friends, and goes out to play bingo.” (AR 20).

       Were these two statements to be the only times where the ALJ addressed Plaintiff’s daily

activities as part of his analysis as to her subjective complaints of her symptoms, Plaintiff would

have a more compelling case. See, e.g., Higgins v. Saul, No. CV 16-27, 2019 WL 4418681 (D.D.C.

Sept. 16, 2019) (finding error where the ALJ failed to acknowledge evidence of Plaintiff’s

limitations in daily activities). However, the ALJ’s opinion makes clear that he recognized and

understood Plaintiff’s alleged limitations as to her ability to perform daily activities. (AR 19, 20).

The ALJ explicitly acknowledged that, for example, Plaintiff lies in bed all day after she takes

Flexeril and Tramadol, that she has difficulty concentrating because of her medication, that she

can only walk one or two blocks before stopping to rest, and that she has to lie down after preparing

her meals. (AR 19). Contrary to Plaintiff’s insinuations, the ALJ did not ignore or disregard her

testimony as to the extent to which she can perform her daily activities. Rather, as the ALJ




                                                  29
explained, he found that Plaintiff’s alleged severity of symptoms was not entirely in accord with

her professed daily activities, taking into account the relevant limitations. (AR 20).

       Moreover, the ALJ’s analysis of Plaintiff’s credibility regarding her subjective complaints

did not solely rely on evidence regarding her daily activities. Instead, the ALJ considered

Plaintiff’s medical records, treatment records, and the opinions of medical experts and found that

the record as a whole undermined some of her subjective complaints. (AR 20); see also Callaway,

292 F. Supp. 3d at 297–98 (finding that the ALJ did not improperly reject subjective complaints

based on a lack of objective evidence where the ALJ considered the plaintiff’s statements, the

objective medical evidence, the opinion evidence, and the plaintiff’s hearing testimony).

Evidence regarding Plaintiff’s daily activities was but one part of the ALJ’s analysis of Plaintiff’s

subjective complaints. The ALJ provided several reasons as to why “the full longitudinal record

fails to support the presence of greater physical limitations.” (AR 20).

       First, the ALJ explained that the objective medical evidence was inconsistent with

Plaintiff’s subjective complaints. (AR 20); see 20 C.F.R. § 416.929(c)(2) (stating that objective

evidence is “a useful indicator to assist us in making reasonable conclusions about the intensity

and persistence of your symptoms and the effect those symptoms, such as pain, may have on your

ability to work”); SSR 16-3p, 2016 WL 1119029, at *5 (“[I]nconsistencies in the objective medical

evidence is one of the many factors we must consider in evaluating the intensity, persistence, and

limiting effects of an individual’s symptoms.”). The ALJ noted that record evidence demonstrates

that Plaintiff “retains full strength, intact sensations, and normal physiological gait,” and no signs

of motor weakness. (AR 20). Next, the ALJ explained that the consultative examiner found that

Plaintiff demonstrated 3/5 grip strength bilaterally but displayed intact finger and hand dexterity

and could otherwise zip, button, and tie without difficulty. (AR 20). Further, the ALJ noted that



                                                 30
imaging from October 2018 of Plaintiff’s lumbar spine “failed to reveal any significant changes”

from prior examinations. (AR 20).

       The Court finds that the ALJ provided a sufficient “logical bridge” linking the record

evidence to his evaluation of Plaintiff’s subjective complaints to satisfy the substantial evidence

requirement.

                                      IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s [14] Motion for Judgment of Reversal is DENIED

and Defendant’s [17] Motion for Judgment of Affirmance is GRANTED. An appropriate Order

accompanies this Memorandum Opinion.

Dated: March 10, 2022                                  /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                31